The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     March 20, 2014

                                   No. 04-13-00768-CR

                                  Juan David BERNAL,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the Criminal District Court 3, Tarrant County, Texas
                               Trial Court No. 1297786D
                     The Honorable Robb Catalano, Judge Presiding


                                     ORDER
         The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s Motion for Leave to File Appellant’s Brief is hereby GRANTED. The Appellant’s
brief is deemed filed as of March 19, 2014.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court